[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                                  JULY 22, 2005
                                 No. 04-16248                   THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                        D.C. Docket No. 90-00223-CR-1-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

      versus

RICKIE LOCKHART,
                                                   Defendant-Appellant.
                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         _________________________
                                (July 22, 2005)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

      Rickie Lockhart, a federal prisoner proceeding pro se, appeals the district

court’s denial of his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(1). On appeal, Lockhart argues that the district court erred in ruling that
his § 3582 motion was procedurally improper and contends that the district court

should have looked behind the label of his § 3582 motion and re-characterized it,

although he fails to specify under what remedial framework the district court

should have construed his motion. In addition, Lockhart maintains that the district

court should have addressed the merits of his claim relating to Blakely and United

States v. Booker, 543 U.S. ___, 125 S. Ct. 738 (2005), because he presented that

claim in the trial court. Finally, Lockhart makes a passing reference that he is

appealing the district court’s order “that appellant’s motion may be fairly

construed as a successive § 2255 motion.”

      We review a district court’s decision with respect to a reduction of sentence

pursuant to 18 U.S.C. § 3582(c) for an abuse of discretion. See United States v.

Cothran, 106 F.3d 1560, 1562 (11th Cir.1997). 18 U.S.C. § 3582(c)(1) provides,

in pertinent part, that a district court may not modify a term of imprisonment once

it has been imposed except (1) on a motion of the Director of the Bureau of

Prisons, or (2) to the extent authorized by Fed.R.Crim.P. 35. See 18 U.S.C. §

3582(c)(1). In turn, Fed.R.Crim.P. 35 provides that a court may correct a sentence

(1) that resulted from arithmetical, technical, or other clear error within seven days

after sentencing, or (2) upon a substantial assistance motion filed by the

government. Fed.R.Crim.P. 35 (a), (b).

                                          2
      A plain reading of the language of 18 U.S.C. § 3582(c)(1) supports the

conclusion that the district court correctly found that none of the provisions of

§ 3582(c) or Rule 35 applied, and therefore, that it did not have the authority to

modify Lockhart’s sentence. Here, the record establishes that neither the Director

of the Bureau of Prisons nor the government filed a motion for a sentence

reduction, and Lockhart’s motion was not filed within seven days of sentencing.

Therefore, the district court was powerless to modify Lockhart’s sentence under

18 U.S.C. § 3582(c)(1), and we affirm. See United States v. Diaz-Clark, 292 F.3d
1310, 1319 (11th Cir. 2002) (holding that outside of Rule 35, there exists no

inherent authority for a district court to modify a sentence.).

      The district court also properly found that “to the extent [Lockhart’s] § 3582

motion may be fairly construed as a successive § 2255 motion, the [district court]

is powerless to consider it absent authorization from the U.S. Court of Appeals for

the Eleventh Circuit.” Because Lockhart sought a modification of his sentence

that did not comport with § 3582(c), the only statute that may have accorded him

relief was § 2255. This Court had previously denied Lockhart’s application for

leave to file a successive § 2255 motion.1 Therefore, the district court was correct


      1
              In any event, we have held that because the Supreme Court has not made Booker
      retroactively applicable to cases on collateral review, an application to file a second or
      successive § 2255 petition based on Booker does not meet the statutory criteria. In re

                                              3
in concluding it did not have the power to consider it as such, and properly denied

Lockhart’s motion.2


AFFIRMED.




      Anderson, 396 F.3d 1336, 1340 (11th Cir.2005).
      2
             Lockhart’s request for oral argument is denied.

                                              4